Name: Commission Regulation (EEC) No 3525/89 of 24 November 1989 amending Regulation (EEC) No 3460/89 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/24 Official Journal of the European Communities 25 . 11 . 89 COMMISSION REGULATION (EEC) No 3525/89 of 24 November 1989 amending Regulation (EEC) No 3460/89 on the supply of various lots of skimmed-milk powder as food aid HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 3460/89 is hereby replaced by the Annex to this Regulation. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community,  Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 3460/89 (3), as amended by Regulation (EEC) No 3524/89 (4), issued an invitation to tender for the supply, as food aid, of 8 935 tonnes of skimmed-milk powder for Euronaid ; whereas, following a request by the beneficiary, some of the conditions specified in the Annex to the Regulation should be altered, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370 , 30 . 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6 . 1989, p. 1 . (') OJ No L 334, 18 . 11 . 1989, p. 9 . (4) See page 23 of this Official Journal . 25. 11 . 89 Official Journal of the European Communities No L 344/25 ANNEX ANNEX I LOTS A, B, C, D, E, F, G, H, I, K, L, M, N, O, P and Q 1 . Operation No ('): see Annex II  Commission Decision of 3 . 3 . 1989 2. Programme : Lots A, B, C, G, H, I, K, L, M, N, O and Q : 1989 ; Lots D, E, F and P : 1988 3 . Recipient : Euronaid, PO box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (*) Q (8) : see OJ No C 216, 14. 8 . 1987, p. 4 (under I.l.B.l to I.1.B.3). Lot C:0 (10) 8 . Total quantity : 8 935 tonnes 9 . Number of lots : 16 10. Packaging and marking : 25 kilograms (see OJ No C 216, 14. 8. 1987, pp. 4 and 6 (under I.1.B.4 and I.l.B.4.3). Lots A, D, E, F, G, H, I, K, L, M, N, O, P and Q (2) Supplementary markings on the packaging : see Annex II (see OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 11 . Method of mobilization (u) : the Community market. Lots A, D, E, F, G, H, I, K, L, M, N, O, P and Q (") The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 26. 12. 1989  24. 1 . 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply i invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 4. 12. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 11 . 12. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 16  30. 1 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 27. 10 . 1989, fixed in Commission Regulation (EEC) No 3220/89 (OJ No L 312, 27. 10 . 1989, p. 27) No L 344/26 Official Journal of the European Communities 25. 11 . 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Shipment to take place in 20-foot containers, conditions FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall .be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 3 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. (3) Commission delegate to be contracted by the successful tenderer : see list in OJ No C 227, 7. 9. 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) "of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24 . 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) At the request of the beneficiary the successful tenderer shall deliver, for each action number/shipping number, a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation in the Member State concerned, have not been exceeded. Q The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a health certi ­ ficate for each action number/shipping number. (8) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a certificate of origin for each action number/shipping number. (') Radiation certificate must be issued by official authorities and be legalized for Sudan. (10) The radiation certificate must indicate the levels of :  caesium- 134 and - 137,  iodine 131 . (") The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tnder. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. ( IZ) The supplier should send a duplicate of the original invoice to : MM. De Keyzer and SchÃ ¹tz BV, Postbus 1438 , Blaak 1 6, NL-3000 BK Rotterdam.